 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                           CASE NO. C17-1297 MJP

11                                 Plaintiffs,               ORDER GRANTING MOTION TO
                                                             COMPEL; SETTING DEADLINES
12                  v.
                                                             APRIL 2, 2020 CONFERENCE
13          DONALD J TRUMP, et al.,

14                                 Defendants.

15
             THIS MATTER comes before the Court on Plaintiffs’ Renewed Motion to Compel
16
     Documents Withheld Under the Deliberative Process Privilege (Dkt. No. 364), and upon the
17
     Parties’ Joint Status Report (Dkt. No. 469). Having reviewed the Motion, the Joint Status
18
     Report, and all related papers, and having heard from the Parties (Dkt. No. 474), the Court
19
     GRANTS Plaintiffs’ Motion and sets the deadlines outlined below.
20
            During the Court’s April 2, 2020 Status Conference, the Parties informed the Court that
21
     they would work toward resolving disputes related to Plaintiffs’ first 20 prioritized Requests for
22
     Production. If the Parties are unable to resolve disputes regarding these Requests, they will bring
23
     Joint Motions under Local Rule 37.
24


     ORDER GRANTING MOTION TO COMPEL; SETTING DEADLINES - 1
 1          The Parties also agreed to meet and confer regarding Plaintiffs’ remaining 87 Requests.

 2   However, Plaintiffs asked that Defendants first be required to revise their boilerplate assertion of

 3   the deliberative process privilege in response to each of these Requests. As the Court has stated

 4   before, Defendants must revise their boilerplate responses to Plaintiffs’ Requests in order to

 5   narrow the scope of the dispute and permit Plaintiffs and the Court to review Defendants’

 6   privilege assertions. (See e.g., Dkt. No. 412 at 57:8-17.) Therefore, for the remaining 87

 7   Requests for Production the Court ORDERS as follows:

 8          (1)   By April 21, 2020 Defendants are to produce revised responses to 43 of the

 9                remaining 87 Requests, eliminating any boilerplate privilege assertions and

10                asserting privileges only where applicable to specific Requests. The Parties will

11                then meet and confer regarding those responses;

12          (2)   By May 6, 2020 Defendants must produce revised responses to the remaining 44

13                Requests. The Parties will then meet and confer regarding the second set of

14                responses;

15          (3)   The Court will hold its next status conference on May 7, 2020.

16

17          The clerk is ordered to provide copies of this order to all counsel.

18          Dated April 6, 2020.



                                                           A
19

20
                                                           Marsha J. Pechman
21                                                         United States District Judge

22

23

24


     APRIL 2, 2020 CONFERENCE - 2
